DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment, dated 01/28/2022, the following has occurred:
Claims 4 and 20 is cancelled, and 
Claims 1-3, 5-19 are pending.

Response to Arguments
Claim Rejection - 35 USC § 103
The Applicant asserts:
	None of Emborg, Fang, Andrews, and McBride describes or suggests a device for influencing a patient's gait including at least one foot lifter stimulation electrode, at least one sensor unit, at least one implanted implantable hip flexor stimulation electrode, and at least one control unit coupled to the sensor unit, the foot lifter, and hip flexor stimulation electrodes, where the at least one control unit is constructed in a hierarchical manner to actuate the at least one foot lifter stimulation electrode followed by actuating the at least one implantable hip flexor stimulation electrode.
… Rather, when the peroneal nerve is stimulated due to voluntary actuation by the user, dorsiflexion is performed simultaneously in conjunction with knee flexion and hip flexion. This is made explicit by the fact that Andrews states that the common peroneal nerve is stimulated, so there is precisely no hierarchy. Additionally, activation of the common peroneal nerve described by Andrews triggers a so-called "withdrawal response" or "withdrawal reflex". The activity of the foot or hipflexors cannot be controlled here in a hierarchically controlled manner. Thus, Andrews does not describe or suggest a control unit that is constructed in a hierarchical manner to actuate the foot lifter stimulation electrode followed by actuating the implantable hip flexor stimulation electrode. See pg. 7 of Remarks
	Accordingly, Applicant submits that Emborg, Fang, Andrews, and McBride all fail to disclose every limitation of claims 1 and 17 and the claims that depend from them.


Applicant’s argument that Emborg, Fang, Andrews and McBride “fail to disclose a control unit that is constructed in a hierarchical manner to actuate the foot lifter stimulation electrode followed by actuating the implantable hip flexor stimulation electrode” is moot in view of De Rossi.  De Rossi teaches at least one control unit (pars. [0029]: … a controller generating actuation profiles may also advantageously activate…one or more other functional units, such as …functional electrical stimulation, [0030]: …the control could deliver assistance only through FES…) being configured to actuate the at least one foot lifter stimulation electrode followed by actuating the at least one hip flexor stimulation electrode (par. [0029]: …patient may require three modules (ankle plantar flexion, dorsiflexion, and hip assistance), [0030]: …a control system is configured to assist single muscle groups through…active stimuli (e.g., Functional Electrical Stimulation (FES)) for the benefit of assisting the gait in patients with limited mobility and/or undergoing gait rehabilitation (par. [0029]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to combine in the device for influencing a patient's gait, and a gait device, of Emborg or McBride, with an implantable intramuscular hip electrode, as taught by Fang, and with the electrical stimulation electrode configuration of Andrews that performs in a sequential matter including dorsiflexion and hip assistance of De Rossi in order to affect desired neuromuscular stimulation of the muscles in the hip and thigh; to produce a gait pattern; and assist the gait in patients with limited mobility and/or undergoing gait rehabilitation.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 7-9, 11, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Emborg et al. (Publication No. US 2012/0059432, hereinafter “Emborg”) in view of Fang et al. (Publication No. US 2003/0014087, hereinafter “Fang”) and further in view of Andrews (Patent No. 5,121,747, cited by Applicant) and De Rossi et al. (US 2017/0202724 A1, hereinafter "De Rossi").
Regarding claims 1, 2, 17 and 18, Emborg discloses a device for influencing a patient's gait, and a gait device comprising;
at least one externally usable foot lifter stimulation electrode for activating a foot lifter muscle (Fig. 6 and par. [0044]);
at least one sensor unit (Fig. 5 and par. ([0043]); 
at least one hip flexor stimulation electrode for activating a hip flexor muscle (par. [0040]: Activation of hip flexors can be achieved for any stimulation site on the sole of the foot and is substantially modulated during the gait cycle);
at least one control unit (computer, e.g. a notebook PC) which is coupled to the sensor unit and the foot lifter and hip flexor stimulation electrodes, processes sensor values from the sensor unit and, depending on the sensor values, activates at least one of the foot lifter and hip flexor stimulation electrodes (Figs. 5 and 6 and pars. [0044]-[0045]). 
Emborg does not expressly disclose an implantable hip flexor stimulation electrode; and 
the at least one control unit being configured in a hierarchical manner to actuate the at least one foot lifter stimulation electrode followed by actuating the at least one implantable hip flexor stimulation electrode. 
However, Fang in the same field of endeavor: system and methods for performing therapeutic neuromuscular stimulation, discloses at least one implanted hip flexor stimulation electrode (par. [0052]: …intramuscular electrodes 22(2) are… implanted…in the patient's upper leg) for the benefit of affecting desired neuromuscular stimulation of the muscles in the hip and thigh (par. [0052]).
While the Emborg and Fang combination teaches a control unit configured to control at least one foot lifter stimulation electrode and one implantable hip flexor stimulation electrode (Fang, par. [0052]), the combination does not disclose at least one control unit being configured in a hierarchical manner to actuate the at least one foot lifter stimulation electrode followed by actuating the at least one hip flexor stimulation electrode. 
However Andrews, in the same filed of endeavor: electrical stimulation orthosis, discloses at least one control unit (Figs. 2 and 3 (38)) being configured in a hierarchical manner (Figs. 2 and 3 (42), (44), (46), (48))
Further De Rossi, in the same field of endeavor: system and methods for making and controlling a device for assisting human mobility, teaches the at least one control unit (pars. [0029]: … a controller generating actuation profiles may also advantageously activate…one or more other functional units, such as …functional electrical stimulation, [0030]: …the control could deliver assistance only through FES…) being configured to actuate the at least one foot lifter stimulation electrode followed by actuating the at least one hip flexor stimulation electrode (par. [0029]: …patient may require three modules (ankle plantar flexion, dorsiflexion, and hip assistance), [0030]: …a control system is configured to assist single muscle groups through…active stimuli (e.g., Functional Electrical Stimulation (FES)) for the benefit of assisting the gait in patients with limited mobility and/or undergoing gait rehabilitation (par. [0029]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to combine in the device for influencing a patient's gait, and a gait device, of Emborg, with an implantable intramuscular hip electrode, as taught by Fang, and with the electrical stimulation electrode configuration of Andrews that performs in a sequential matter including dorsiflexion and hip assistance of De Rossi in order to affect desired neuromuscular stimulation of the muscles in the hip and thigh; to produce a gait pattern; and assist the gait in patients with limited mobility and/or undergoing gait rehabilitation.  
Alternatively with regard to claims 2 and 18, in the event Applicant relies solely on an implantable embodiment of the foot stimulation electrode, the Examiner notes the language “designed as” does not set forth any particular structural configuration and when coupled with the designation as a surface electrode or an implant merely amounts to intended use language. The Examiner notes a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
The intended use of externally usable vs. implantable merely encompasses size constraints as it relates to the electrode. If a structural is sufficiently small, it is capable of being implanted. In the instant case, the Examiner contend the electrodes of Emborg are small enough to be capable of being implanted. Therefore, Emborg meets the requirement to be designed as implantable as recited in claim 2.
Regarding claims 3 and 19, the Emborg, Fang, Andrews and De Rossi combination discloses the device according to claim 1 and the gait device according to claim 17, wherein each stimulation electrode is coupled to a common control unit or the at least one foot lifter stimulation electrode, and the at least one hip flexor stimulation electrode is coupled to a separate control unit (Emborg, Figs. 5, 6 and 7 and pars. [0044]-[0046]). 
Regarding claim 7, the Emborg, Fang, Andrews and De Rossi discloses the device according to claim 1, wherein the sensor unit is designed for at least one of capturing at least one of forces, momenta and/or accelerations exercised on a lower extremity of the patient and/or for capturing positions of the lower extremity (Emborg, Fig. 5 and par. [0043]: …the sensor placed on the person's ankle includes an accelerometer and/or gyroscope the sense additional parameters related to the movement of the person's leg during a walking step). 
Regarding claim 8, the Emborg, Fang, Andrews and De Rossi combination discloses the device according to claim 1, wherein the sensor unit comprises at least one of acceleration sensors, position sensors and/or force sensors, which are assigned to the control unit (Emborg, par. [0046]: …sensor is here implemented as a gait detection unit which, e.g. by means of one or more accelerometers and/or gyroscopes, tiltsensors). 
Regarding claim 9, the Emborg, Fang, Andrews and De Rossi combination discloses the device according to claim 1, wherein the sensor unit is designed to be implantable or is fixed on an orthotic component (Emborg, Fig. 7 and par. [0046]: …the sensor is here implemented as a gait detection unit…the gait detection unit may be attached to the patient's shoe). 
Regarding claim 11, the Emborg, Fang Andrews and De Rossi combination discloses the device according to claim 1, wherein all sensor units are arranged distally to the knee joint (Emborg, Fig. 7 and par. [0046]: the sensor is here implemented as a gait detection unit which…gait detection unit is the sensor which is located on the ankle which is below or “distal to the knee” see right side of Fig. 7). 
Regarding claim 13, the Emborg, Fang Andrews and De Rossi combination discloses the method for influencing the gait of a patient using the device of claim 1, comprising: 
capturing with the sensor unit at least one of positions of the foot, the lower leg or thigh and at least one of forces, accelerations and/or momenta acting on the foot, the lower leg or thigh of the patient (Emborg, par. [0008]); 
transmitting the sensor values captured by the sensor unit to the control unit (Emborg, par. [0008]); 
activating at least one foot lifter muscle of the patient via the at least one foot lifter stimulation electrode (Emborg, par. [0009]); 
activating the at least one hip flexor stimulation electrode depending on the activation of the foot lifter muscle (Emborg, par. [0010]: …and stimulation frequency in response to the feedback signal it is possible to evoke suitable hip, knee and ankle movement to allow a functional gait cycle). 
Regarding claim 14, the Emborg, Fang Andrews and De Rossi combination discloses the all of method according to claim 13, wherein the stimulation electrodes are activated via a common control unit (Emborg, Figs. 5 and 6).
Regarding claim 15, the Emborg, Fang Andrews and De Rossi combination discloses the method according to claim 13, wherein the stimulation electrodes are activated wirelessly by the control unit (Emborg, Fig. 6 and par. [0045]). 
Regarding Claim 16, the Emborg, Fang and Andrews combination discloses utilizing a control unit to provide stimulation (see rejection of claim 1 above) but fails to disclose two distinct control units. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include two control units instead of one, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claims 1, 2, 5-7, 10, 12, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over McBride et al. (Publication No. US 2012/0059432, hereinafter “McBride”) in view of Fang and further in view of Andrews and De Rossi.
Regarding claims 1 and 17, McBride discloses a device for influencing a patient's gait, and a gait device comprising;
at least one foot lifter stimulation electrode (Fig. 21, (1210), (1212), (1214), (1216)) for activating a foot lifter muscle (par. [0131]: … electrodes provide or facilitate steering of electrical stimulation at least to a target nerve (e.g., the tibia nerve or the peroneal nerve)…; tibia and peroneal =”foot lifter nerve”);
at least one sensor unit (Fig. 1, (130)); 
at least one hip flexor stimulation electrode for activating a hip flexor muscle (par. [0131]: …electrodes provide or facilitate steering of electrical stimulation at least to a target nerve (e.g., …the femoral nerve …; femoral nerve = “hip flexor nerve”);
at least one control unit (Fig. 1, (160)) which is coupled to the sensor unit (Fig. 1, (130)) and the stimulation electrodes (Fig. 1, (120)), processes sensor values from the sensor unit (pars. [0008]: a sensor arranged to sense a parameter representative of a movement, such as position, acceleration, velocity, of the person's leg and to generate a feedback signal accordingly, and [0009]: a processor unit operationally connected to the stimulator and the sensor, the processor unit comprising a processor running a control algorithm so as to generate the control signal in response to the feedback signal) and, depending on the sensor values, activates at least one of the stimulation electrodes (Fig. 1 and pars. [0085]-[0088], [0091]: Upon receiving the signal from the sensor 130, the electric stimulator 140 can be configured to transmit an electrical current…). 
McBride does not disclose at least one implanted hip flexor stimulation electrode for activating a hip flexor muscle; and 
the at least one control unit being configured in a hierarchical manner to actuate the at least one foot lifter stimulation electrode followed by actuating the at least one implantable hip flexor stimulation electrode. 
However, Fang discloses at least one implanted hip flexor stimulation electrode for activating a hip flexor muscle (par. [0052]: …intramuscular electrodes 22(2) are… implanted…in the patient's upper leg). This is for the benefit of affecting desired neuromuscular stimulation of the muscles in the hip and thigh (par. [0052]).
Andrews, discloses at least one control unit (Figs. 2 and 3 (38)) being configured in a hierarchical manner (Figs. 2 and 3 (42), (44), (46), (48))
Further De Rossi, in the same field of endeavor: system and methods for making and controlling a device for assisting human mobility, teaches the at least one control unit (pars. [0029]: … a controller generating actuation profiles may also advantageously activate…one or more other functional units, such as …functional electrical stimulation, [0030]: …the control could deliver assistance only through FES…) being configured to actuate the at least one foot lifter stimulation electrode followed by actuating the at least one hip flexor stimulation electrode (par. [0029]: …patient may require three modules (ankle plantar flexion, dorsiflexion, and hip assistance), [0030]: …a control system is configured to assist single muscle groups through…active stimuli (e.g., Functional Electrical Stimulation (FES)) for the benefit of assisting the gait in patients with limited mobility and/or undergoing gait rehabilitation (par. [0029]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include in the device for influencing a patient's gait, and a gait device, of McBride, an implantable intramuscular hip electrode, as taught by Fang, and the electrical stimulation electrode configuration of Andrews that performs in a sequential matter including dorsiflexion and hip assistance of De Rossi in order to affect desired neuromuscular stimulation of the muscles in the hip and thigh; to produce a gait pattern; and to assist the gait in patients with limited mobility and/or undergoing gait rehabilitation.  
Regarding claims 2 and 18, the McBride, Andrews and De Rossi combination discloses the device according to claim 1 and the gait device according to claim 17, wherein the at least one foot lifter stimulation electrode is designed as a surface electrode (McBride, pars. [0079], [0175]). 
The combination does not disclose the hip flexor stimulation electrode is designed as an implant.
Fang discloses at least one implanted hip flexor stimulation electrode for activating a hip flexor muscle (par. [0052]: …intramuscular electrodes 22(2) are… implanted…in the patient's upper leg) for the benefit of performing neuromuscular stimulation to provide gait training (par. [0152]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include in the device for influencing a patient's gait, and a gait device, as taught by McBride Andrews and De Rossi, to include an implantable intramuscular hip electrode, as taught by Fang, in order to provide the benefit of performing neuromuscular stimulation to provide gait training.  
Regarding claims 5, the McBride, Fang, Andrews and De Rossi combination discloses the device according to claim 1, wherein the stimulation electrodes are inductively coupled to an external signal processing unit via an implanted receiving unit (McBride, par. [0079]: …a portion of the communication and/or electrical channels can be associated with sending and/or receiving a signal via a wireless communication modality (e.g., a modality, format, and/or the like associated …near field communication (NFC); NFC is inductive). 
Regarding claim 6, the McBride, Fang, Andrews and De Rossi combination discloses a stimulator device according to claim 1, wherein an implanted control unit is provided with at least one of an inductively rechargeable (McBride, par. [0213]: The stimulator 540 can include a rechargeable battery), implantable energy store and a signal processing unit (McBride, pars. [0099]-[0101]: …the stimulator 140 (and/or control device) is configured to receive one or more signals associated with the patient's gait from one or more sensors 130. The stimulator 140 (and/or control device) can be configured to process such signal(s)…). 
Regarding claim 7, the McBride, Fang, Andrews and De Rossi combination discloses the device according to claim 1, wherein the sensor unit is designed for at least one of capturing at least one of forces, momenta and/or accelerations exercised on a lower extremity of the patient and/or for capturing positions of the lower extremity (McBride, par. [0085]: The sensor 130 can be any suitable sensor device or can include a combination of sensor devices. For example, in some embodiments, the sensor 130 can include tilt sensor, an accelerometer, a gyroscope, a pressure sensor, a force sensitive resistor, a speedometer, a magnetometer, a goniometer or other mechanism…).
Regarding claim 10, the McBride, Fang, Andrews and De Rossi combination discloses the device according to claim 1, wherein the control unit is designed to be implantable (McBride, pars. [0079], [0175]). 
 	Regarding claim 12, the McBride, Fang, Andrews and De Rossi combination discloses the device according to claim 1, wherein an inductive energy and information transfer unit is assigned to the control unit (McBride, par. [0175]: …the electric stimulator 1400 can receive and/or send signals…any suitable communication mode… the electric stimulator 1400 can include two, three, four, five, six, or more communication and/or electrical channels that can be operable in sending and/or receiving signals to and/or from, respectively, the electrode assembly 1200, a sensor (not shown, e.g., sensor 130), and/or any other suitable electronic device operably coupled thereto… the communication and/or electrical channels can be associated with sending and/or receiving a signal via a wireless communication modality (e.g., a modality, format,…associated with…near field communication (NFC)…). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADREANNE A ARNOLD whose telephone number is (571)272-6794.  The examiner can normally be reached on M-Th 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UNSU JUNG can be reached on (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AAA/Examiner, Art Unit 3792

/UNSU JUNG/Supervisory Patent Examiner, Art Unit 3792